     Case 2:19-cv-10241-DMG-JEM Document 40 Filed 03/13/20 Page 1 of 3 Page ID #:218



 1     Rick L. Shackelford (SBN CA 151262)
       GREENBERG TRAURIG, LLP
 2     1840 Century Park East, Suite 1900
       Los Angeles, California 90067-2121
 3     Tele: 310-586-7700
       Fax: 310-586-7800
 4     Email: shackelfordr@gtlaw.com
 5
       Michael R. Goodman (PHV Pending)
 6     GREENBERG TRAURIG, LLP
       1144 15th Street, Suite 3300
 7     Denver, CO 80202
       Tel: 303-685-7481
 8     Fax: 303-5726540
       Email:      goodmanm@gtlaw.com
 9
       Attorneys for Defendant, cbdMD, INC.
10

11                               UNITED STATES DISTRICT COURT
12                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
13

14     CYNTHIA DAVIS, individually and on        CASE NO. 2:19-cv-10241-DMG-JEM
       behalf of all others similarly situated
15                                               Honorable Dolly M. Gee
               Plaintiff,
16                                               DEFENDANT cbdMD, INC.’S NOTICE
       v.                                        OF MOTION AND MOTION TO
17                                               DISMISS PLAINTIFF’S FIRST
       cbdMD, INC.,                              AMENDED CLASS ACTION
18
                                                 COMPLAINT
19             Defendant.
                                                 [Filed concurrently with: Memorandum of
20                                               Points and Authorities in support of Motion to
                                                 Dismiss; Request for Judicial Notice and
21                                               [Proposed] Order Thereon]
22                                               Date:              April 10, 2020
                                                 Time:              9:30 a.m.
23                                               Courtroom:         8C
24                                               Action Filed:      December 3, 2019
25                                               Trial Date:        None

26

27                                                  CASE NO. 2:19-cv-10241-DMG-JEM
            CBDMD, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED CLASS
28                                      ACTION COMPLAINT
     Case 2:19-cv-10241-DMG-JEM Document 40 Filed 03/13/20 Page 2 of 3 Page ID #:219



 1              PLEASE TAKE NOTICE that on April 10, 2020 at 9:30 a.m. or as soon
 2     thereafter as the matter may be heard before the Honorable Dolly M. Gee in courtroom
 3     8C of the above-entitled Court, located at 350 West 1st Street, Los Angeles, California
 4     90012, Defendant cbdMD, Inc. (“cbdMD”) will and hereby does move for an order
 5     dismissing Plaintiff Cynthia Davis’ (“Davis”) First Amended Class Action Complaint
 6     under Federal Rule of Civil Procedure 12(b)(6), on the ground that her claims are
 7     properly subject to dismissal pursuant to the doctrine of primary jurisdiction. In the
 8     alternative, cbdMD moves to stay the action indefinitely under the doctrine of primary
 9     jurisdiction.
10              This motion represents cbdMD’s initial response to the First Amended Complaint.
11     CbdMD believes that certain aspects of the First Amended Complaint, particularly as
12     pertain to the Plaintiff’s standing to pursue claims on products she did not purchase,
13     personal jurisdiction over cbdMD with respect to purchases made by non-California
14     citizens outside of California, and failure to provide pre-suit notifications required under
15     the laws of other states, render the First Amended Complaint to subject to dismissal in
16     whole or in part. Based upon this Court’s opinion in Robinson v. Unilever United States,
17     No. CV 17-3010-DMG, U.S. Dist. LEXIS 225254 (Jan. 25, 2018), cbdMD does not
18     waive any of those defenses by bringing this motion to dismiss, and, if necessary, will
19     assert them in any answer that may be required and raise them in connection with class
20     certification or other motion at an appropriate time.
21              This Motion is based on this Notice of Motion, the accompanying Memorandum of
22     Points and Authorities, the Request for Judicial Notice and accompanying exhibits, and
23     the pleadings and other materials filed herein, and on such other and further oral and
24     documentary evidence as may be presented at the hearing on this Motion.
25     ///
26     ///
27
28
                                                1    CASE NO. 2:19-cv-10241-DMG-JEM
             CBDMD, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED CLASS
                                         ACTION COMPLAINT
     Case 2:19-cv-10241-DMG-JEM Document 40 Filed 03/13/20 Page 3 of 3 Page ID #:220



 1           This motion is brought following the conference of counsel pursuant to Local Rule
 2     7-3, which was held in a series of email communications which took place on January 27
 3     and January 29, 2020.
 4
 5                                          Respectfully submitted,
 6     DATED: March 13, 2020                GREENBERG TRAURIG, LLP
 7
                                         By /s/ Rick L. Shackelford
 8
                                           Rick L. Shackelford
 9                                         Attorney for Defendant,
                                           cbdMD, INC.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2    CASE NO. 2:19-cv-10241-DMG-JEM
         CBDMD, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED CLASS
                                     ACTION COMPLAINT
